UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7856



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VASU D. ARORA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    Glen M. Williams, Senior
District Judge. (CR-98-72-1, CA-01-305-7)


Submitted:   June 25, 2002                 Decided:   August 9, 2002


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vasu D. Arora, Appellant Pro Se.     Rick A. Mountcastle, Steven
Randall Ramseyer, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vasu D. Arora appeals from the district court’s order denying

his motion for the district court judge to recuse himself and

authorizing the Government to dispose of Arora’s files.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we grant Arora’s motion to file a

corrected brief, deny his motion for summary judgment, and affirm

on the reasoning of the district court. See United States v. Arora,

Nos. CR-98-72-1; CA-01-305-7 (W.D. Va. Oct. 11, 2001).     We deny

Arora’s motion for reimbursement of the filing fee.     Arora also

filed two motions for relief, alleging violations of his Fifth,

Eighth, and Fourteenth Amendment rights.    We deny these motions

without prejudice to his right to file for such relief in his 28

U.S.C.A. § 2255 (West 2001) action pending in the district court.

We also deny Arora’s motion for oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2